DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “approximately” in claim 24 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification at [0026] teaches that the LED source generates UV radiation, that it has a wavelength of in a range between “approximately 250 nm and approximately 500 nm”, which does not correspond to UV radiation (and therefore the teaching of UV radiation does not provide clarity to the claim). No further information is provided regarding the power range. For purposes of examination the claimed ranges will be interpreted without the term “approximately”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka (U.S. PGPub 2008/0239256).
Regarding claim 21, Nagasaka teaches a lithographic tool, comprising: a first electromagnetic radiation source and configured to generate a first type of electromagnetic radiation (Fig. 1, IL1, [0034]), a radiation guide configured to provide the first type of electromagnetic radiation to a photosensitive material over a substrate (Fig. 1, PK, [0034]-[0035], [0040], P), and a second electromagnetic radiation source disposed downstream of the first electromagnetic radiation source and configured to generate a second type of electromagnetic radiation that is provided to the photosensitive material (IL2, [0036]-[0037]). 
Regarding claim 26, Nagasaka teaches wherein the radiation guide comprises one or more interior sidewalls defining a conduit that is configured to guide the first type of electromagnetic radiation to the photosensitive material (Fig. 1, PL1, [0040], lens barrel PK).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104).
Regarding claim 1, Nagasaka teaches a lithographic substrate marking tool, comprising: a first electromagnetic radiation source and configured to generate a first type of electromagnetic radiation (Fig. 1, IL1, [0034]), a radiation guide configured to provide the first type of electromagnetic radiation to a photosensitive material (Fig. 1, PK, [0034]-[0035], [0040], P), and a second electromagnetic radiation source configured to generate a second type of electromagnetic radiation that is provided to the photosensitive material (IL2, [0037]). 
Nagasaka does not explicitly teach wherein the first and second electromagnetic radiation sources are contained within a housing. 
Liebregts teaches wherein a light source is included in the housing of a lithographic apparatus ([0053]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liebregts with Nagasaka such that the first and second electromagnetic radiation sources are contained within a housing for the purpose of providing the apparatus of Nagasaka in a housing according Liebregts ([0053]).
Regarding claim 3, Nagasaka teaches wherein the first type of electromagnetic radiation is ultraviolet radiation ([0037]).
Regarding claim 4, Nagasaka does not explicitly teach wherein the first electromagnetic radiation source is coupled to a mobile table configured to move in a first direction and in a second direction perpendicular to the first direction. 
Nagasaka and Liebregts teach wherein the substrate is movable via a mobile table configured to move in a first direction and a second direction perpendicular to the first direction (Nagasaka, [0045]; Liebregts, WT, [0054]). Liebregts further teaches wherein the radiation source may be moveable ([0054]).

Regarding claim 7, Liebregts teaches wherein the radiation guide causes the first type of electromagnetic radiation to travel in a substantially straight line from the first electromagnetic radiation source to the photosensitive material (Fig. 1, PL1, [0040]).
Regarding claim 22, Nagasaka does not explicitly teach wherein the first and second electromagnetic radiation sources are contained within a housing. 
Liebregts teaches wherein a light source is included in the housing of a lithographic apparatus ([0053]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liebregts with Nagasaka such that the first and second electromagnetic radiation sources are contained within a housing for the purpose of providing the apparatus of Nagasaka in a housing according Liebregts ([0053]).
Regarding claim 25, Nagasaka does not explicitly teach wherein the first electromagnetic radiation source is configured to move in a first direction and in a second direction perpendicular to the first direction. 
Nagasaka and Liebregts teach wherein the substrate is configured to move in a first direction and a second direction perpendicular to the first direction (Nagasaka, [0045]; Liebregts, WT, [0054]). Liebregts further teaches wherein the radiation source may be moveable ([0054]).
Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liebregts with Nagasaka such that the first electromagnetic radiation source is .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104) and further in view of Stites (U.S. PGPub 2014/0049978).
Regarding claim 2, Nagasaka and Liebregts does not explicitly teach wherein the first electromagnetic radiation source comprises a light emitting diode.
Stites teaches wherein an electromagnetic radiation source for lithography may comprise a LED ([0032]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Stites with Nagasaka and Liebregts such that the first electromagnetic radiation source comprises a light emitting diode for the purpose of providing a light source with improved efficiency ([0010]-[0011]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104) and further in view of Owen (U.S. PGPub 2012/0281408).
Regarding claim 24, Nagasaka and Liebregts does not explicitly teach wherein the first type of electromagnetic radiation has a wavelength in a range of between approximately 250 nm and approximately 500 nm and a power in range of between approximately 5,000 mw/cm2 and approximately 15,000 mw/cm2. 
Owen teaches wherein an electromagnetic radiation source for lithography may have a wavelength of 350-425 nm and a power density of 50-6000 mW/cm2 ([0031], [0042]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104) and further in view of Takanashi (U.S. Pat. 4477182).
Regarding claims 5-6, Nagasaka and Liebregts teach a first stage that is configured to hold the substrate during exposure to the first type of electromagnetic radiation (Nagasaka, [0045]; Liebregts, WT, [0054]). but do not explicitly teach a rotatable reticle disposed between the first electromagnetic radiation source wherein the rotatable reticle comprises a plurality of reticle fields arranged in a circular pattern and corresponding to numbers and letters.
Takanashi teaches a rotatable reticle disposed between a first electromagnetic radiation source and a first stage that is configured to hold the substrate to the first type of electromagnetic radiation, wherein the rotatable reticle comprises a plurality of reticle fields arranged in a circular pattern and corresponding to letters and numbers (Fig. 3, col. 3, l. 6-45). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Takanashi with Nagasaka and Liebregts such that the apparatus comprises a rotatable reticle disposed between the first electromagnetic radiation source wherein the rotatable reticle comprises a plurality of reticle fields arranged in a circular pattern and corresponding to numbers and letters for the purpose of forming an identification mark numbers (Fig. 3, col. 3, l. 6-45).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104) and further in view of Van Groos (U.S. PGPub 2004/0218168).
Regarding claim 8, Nagasaka and Liebregts teach a first stage in communication with the first electromagnetic radiation source to a second stage in communication with the second electromagnetic radiation source (Nagasaka, [0045]; Liebregts, WT, [0054]) but do not explicitly teach a wafer transfer robot disposed within the housing and configured to transfer the substrate from the first stage to the second stage.
Van Groos teaches a wafer transfer robot disposed within a lithographic apparatus housing and configured to transfer the substrate from a first stage to a second stage within the apparatus (Fig. 3, 14-18, [0127], [0128]-[0131]) and wherein the apparatus may comprise multiple stages in communication with an electromagnetic radiation source ([0014]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Van Groos with Nagasaka and Liebregts such that the apparatus comprises a wafer transfer robot disposed within the housing and configured to transfer the substrate from the first stage to the second stage for the purpose of providing a single manipulator for transfer between loading, unloading, and processing ([0022]).
Regarding claim 23, Nagasaka and Liebregts teach a first stage of the first lithographic exposure tool and a second stage of the second lithographic exposure tool (Nagasaka, [0045]; Liebregts, WT, [0054]) but do not explicitly teach a robotic arm disposed within the housing and configured to transfer the substrate from the first stage to the second stage.
Van Groos teaches a robotic arm disposed within a lithographic apparatus housing and configured to transfer the substrate from a first stage to a second stage within the apparatus (Fig. 3, 14-
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Van Groos with Nagasaka and Liebregts such that the apparatus comprises a robotic arm disposed within the housing and configured to transfer the substrate from the first stage to the second stage for the purpose of providing a single manipulator for transfer between loading, unloading, and processing ([0022]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Liebregts (U.S. PGPub 2004/0041104) and further in view of Juengling (U.S. Pat. 5733711).
Regarding claim 9, Nagasaka and Liebregts do not explicitly teach wherein the first type of electromagnetic radiation is configured to expose a plurality of substrate identification marks within the photosensitive material and wherein the second type of electromagnetic radiation is configured to expose one or more alignment marks within the photosensitive material.
Juengling teaches a single process comprising a first type of electromagnetic radiation configured to expose a plurality of substrate identification marks within the photosensitive material and a second type of electromagnetic radiation configured to expose one or more alignment marks within the photosensitive material (col. 3, l. 32-59).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Juengling with Nagasaka and Liebregts such that the first type of electromagnetic radiation is configured to expose a plurality of substrate identification marks within the photosensitive material and wherein the second type of electromagnetic radiation is configured to expose one or more alignment marks within the photosensitive material for the purpose 
Regarding claim 10, the combination of Nagasaka, Liebregts, and Juengling teaches wherein the plurality of substrate identification marks comprise first soluble regions within the photosensitive material and the one or more alignment marks comprise one or more second soluble regions within the photosensitive material, and wherein the first soluble regions are laterally separated from the one or more second soluble regions by the photosensitive material (Juengling, col. 4, l. 41-52, Nagasaka, [0166]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Nagasaka, Liebregts, and Juengling for the reasons set forth in the rejection of claim 9.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (U.S. PGPub 2008/0239256) in view of Juengling (U.S. Pat. 5733711).
Regarding claim 27, Nagasaka teaches a lithographic tool, comprising: a first lithographic exposure tool configured to generate a first type of electromagnetic radiation (Fig. 1, IL1, [0034]), a radiation guide configured to provide the first type of electromagnetic radiation to a photosensitive material over a substrate (Fig. 1, PK, [0034]-[0035], [0040], P), and a second lithographic exposure tool disposed downstream of the first electromagnetic radiation source and configured to generate a second type of electromagnetic radiation that is provided to the photosensitive material (IL2, [0036]-[0037]). 
Nagasaka does not explicitly teach wherein the first type of electromagnetic radiation is configured to expose one or more substrate identification marks within the photosensitive material and wherein the second type of electromagnetic radiation is configured to expose one or more alignment marks within the photosensitive material.
Juengling teaches a single process comprising a first type of electromagnetic radiation configured to expose a plurality of substrate identification marks within the photosensitive material and 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Juengling with Nagasaka such that the first type of electromagnetic radiation is configured to expose one or more substrate identification marks within the photosensitive material and wherein the second type of electromagnetic radiation is configured to expose one or more alignment marks within the photosensitive material for the purpose of providing alignment marks and identification marks in a single photoresist layer in an apparatus which can perform multiple exposures on a single substrate (Nagasaka, [0139]; Juengling, col. 3, l. 32-59).
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 28, the prior art, when taken alone or in combination, does not reasonably suggest a reticle comprising a plurality of different reticle fields corresponding to a plurality of different substrate identification marks and wherein the radiation guide comprises a hollow conduit configured to provide the first type of electromagnetic radiation to the reticle prior to providing the first type of electromagnetic radiation to the photosensitive material. Claims 29-30 depend from and further limit claim 28 and are therefore correspondingly allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIA SABUR/Primary Examiner, Art Unit 2812